 

EXHIBIT 1

 

STATEMENT OF WORK

 

SOFTWARE SERVICES

 

This Software Services Statement of Work (“SOW”), effective as of October 19,
2018 (“Effective Date”), is between ICOx Innovations, Inc. (“Company”) and
BitRail, LLC (“Client”), and is a statement of work under that certain Master
Services Agreement between Company and Client, dated as of the same date
(“Agreement”). All capitalized terms used herein, unless otherwise defined, have
the meanings given in the Agreement, which is hereby incorporated into this SOW
by reference.

 

This SOW sets forth the Services to be provided by Company to Client in the
development of a web-based payment processing platform enabled by blockchain,
for the purchase and use of cryptocurrencies (the “Payment Platform”), as
described on the attached Appendix 1 (the “Platform Description”). The Parties
agree as follows:

 

1. Software Services

 

Company shall create and develop, as Work Product under the Agreement, the
Payment Platform meeting the Platform Description, enabled to support the
purchase and sale of one or more cryptocurrencies.

 

In the case of each deliverable or material provided by Company as part of
Software Services, Client shall review based on any acceptance criteria
previously provided to Company, and notify Company within a reasonable time
whether the deliverable or material is accepted. Company shall revise the
deliverables and materials until the same is either accepted by Client or this
SOW is terminated in accordance with its terms.

 

2. Compensation

 

Fees for Software Services shall be provided at Company’s cost plus Approved
Expenses, up to a maximum of $2,000,000. As used herein “cost” means the
out-of-pocket payments made to the developers creating the deliverables
hereunder (whether employees of Company or its Affiliates, or subcontractors,
cost of licenses acquired and all other disbursements made directly as part of
development costs (excluding any overhead of Company or its Affiliates).
Progress payments shall be made in accordance with a schedule of milestones
agreed in writing between Company and Client. Company shall invoice Client for
all such agreed progress payments, and Client shall pay the invoices within 30
days of receipt (subject to Section 5 of the Agreement). As used herein,
“Approved Expenses” means Company’s out-of-pocket expenses, consistent with
norms of professional services companies, where Client has provided prior
written approval for any expense in excess of $10,000_ for a given month.

 

4. Term

 

This SOW shall commence on its Effective Date and continue until terminated.
Either party may terminate this SOW upon 30 days’ notice to the other party,
whereupon the party receiving notice may notify the other party of immediate
termination of this SOW. Upon any such termination, Company shall be entitled to
its compensation accrued before the effective date of termination of this SOW.

 

5. Legal Terms and Conditions

 

The parties agree that:

 

  a. This SOW shall be subject to the terms and conditions of the Agreement,
including without limitation its terms regarding limitations of liability,
indemnity, governing law and dispute resolution.   b. Company will hold
harmless, indemnify and defend Client against any claim by any of Company’s
personnel or by taxing or other governmental authorities that such personnel
constitute employees of Client or BitRail, or that such personnel are entitled
to any employee benefits provided to Client employees.   c. Company warrants
that the Payment Platform will substantially conform to the specifications set
forth in Appendix A hereto. In the case of a non-conformity, Company shall
re-perform the Software Services at issue until such time as the non-conformity
is cured (or this SOW is terminated). This warranty is subject to the
limitations set forth in Section 19(b) of the Agreement.

 

   

 

 

IN WITNESS WHEREOF, the Parties have caused this SOW to be executed as of the
Effective Date above by their duly authorized representatives.

 

BitRail, LLC   ICOx USA, Inc,           By: /s/ Steve Urvan   By: /s/ Michael
Blum Print Name: Steve Urvan   Print Name: Michael Blum Title: Founder   Title:
CFO Date: 10/19/2018   Date: 10/19/2018

 

   

 

 

Appendix A

Platform Description

 

Multi-Layered Platform

 

BitRail’s hybrid platform will convert funds between FreedomCoin and USD,
integrate with blockchain wallets, and facilitate compliant transactions between
customers and merchants. The BitRail Platform will include user-friendly mobile
and web apps, a merchant POS plug-in, and enhanced blockchain infrastructure
based on Ethereum.

 

The BitRail Platform has been designed with flexible business logic that is
typically delivered by multiple parties in traditional payment processing
solutions. The BitRail Platform is being built from the ground up to meet US
legal requirements, including KYC, AML, Office of Foreign Assets Control,
state-level regulations, and API integration into standard data sources.

 

From a reporting perspective, the BitRail Platform is being designed with
secure, role-based access for our internal operations team, customers,
merchants, and regulators. The platform will provide different access to
regulators based on statutory powers. The platform will also protect customer
and merchant data. By using role-based access, data will be provided to the
appropriate parties. If a proper warrant is presented, other data can be
“unlocked” and provided under a single-use role.

 

The BitRail Platform will consist of the following four layers:

 

1. A transactional blockchain layer, which will make FreedomCoin’s smart
contract available everywhere, allowing transactions to occur outside of the
BitRail Platform.

 

2. A middleware layer where transactions will be queued and batched. This layer
will allow for scaling the underlying blockchain performance and connect to the
application layer.

 

3. An application layer where most of the business logic and user management
will be implemented. ACH bank integration is also implemented at this layer.

 

4. A presentation layer, where all the complexity of the BitRail Platform will
be presented in a simple and elegant user interface. This layer will be built on
a mobile-first design basis and include a web application for both users and
administrators. This layer will include an e-commerce plugin for vendor
websites, built to facilitate and simplify integration.

 

From bottom to top, every component of the BitRail Platform is built with
horizontally scalable architecture and infrastructure. All components will be
built on a loosely coupled design pattern. Major components will be carefully
designed to allow multiple instances of the same component running in parallel
to maximize scalability and reliability. If one instance fails, requests are
redirected to healthy, running instances, and a new instance is automatically
started to replace the failing instance. All major components will run behind a
load balancer. The load balancer adds and removes instances of the components
based on the requests load.

 

Blockchain code will run on highly available nodes. These nodes, along with the
middleware, will be deployed and managed using Kubernetes, an open source tool
for orchestrating containerized applications and automating deployment and
scalability.

 

The BitRail Platform is being built to progressively roll out modifications to
the application code or its configuration. Monitoring tools will be installed to
ensure components on all levels are always running correctly.

 

   

 

 

[image_001.jpg]

 

   

 

